DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the text on Figures 3-4 and 6A is highly pixelated and the lines and text on Figure 6C are highly pixelated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Liquid Crystal Display Driving Adjusting Circuit and Method Improving Non-Uniform Display in Gate Line Direction.
Claim Objections
Claims 1-3, 7, 9-10 and 14-15 are objected to because of the following informalities:
As per claims 1, 7, 9, the limitation “wherein the determining an adjustment strategy of the drive based on the charging error value comprises” should be “wherein the determining of the adjustment strategy of the drive based on the charging error value comprises”.
As per claims 2 and 14, the limitation “wherein each pixel unit in the pixel group” should be “wherein a pixel unit in the pixel group”.
As per claim 3, the limitation “the obtaining a charging error value of a pixel group comprises” should be “wherein the obtaining of the charging error value of the pixel group comprises”.
As per claim 10, the limitation “obtaining a time interval between two adjacent frames of image data a host inputs to a drive circuit” should be “obtaining a time interval between two adjacent frames of image data that a host inputs to a drive circuit”.
control a source drive voltage or a source drive current based on the setting of the drive; and the gate drive circuit is configured to reduce or increase a time interval of an output gate drive signal based on the setting of the drive”.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 11-13, the claim limitation “processing subcircuit” (Claims 11-12), “strategy generation subcircuit” (Claims 11 and 13), “setting subcircuit” (Claim 11) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “subcircuit ” coupled with functional language “configured to obtain a charging error value of a pixel group”, “configured to determine an adjustment strategy of the drive based on the charging error value”, “configured to adjust a setting of the drive based on the adjustment strategy” without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11-13 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Fig. 5 and paragraph 0081 discloses “processing subcircuit 11” configured to obtain one or more charging error values of a pixel group with no disclosure of any adequate structure to perform the claimed function of obtain one or more charging error values.
Fig. 5 and paragraph 0081 discloses “strategy generation subcircuit 12” configure to determine an adjustment strategy of the drive based on the one or more charging error values with no disclosure of any adequate structure to perform the claimed function of determining an adjustment strategy.
Fig. 5 and paragraph 0081 discloses “setting subcircuit 13” configured to adjust a setting of the drive based on the adjustment strategy with no disclosure of any adequate structure to perform the claimed function of adjust a setting of the drive.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing subcircuit configured to obtain one or more charging error values of a pixel group” (Claims 11-12), “strategy generation subcircuit configure to determine an adjustment strategy of the drive based on the one or more charging 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20090244109).
As per claim 1, Chen discloses a method of adjusting a drive (Abstract), comprising;
obtaining a charging error value of a pixel group ([0028]-[0030]);
determining an adjustment strategy of the drive based on the charging error value ([0029]-[0030]; [0034]-[0035]); and

wherein the determining an adjustment strategy of the drive based on the charging error value comprises:
reducing the drive in a case where the charging error value meets a first condition ([0055]-[0058]); and
increasing the drive in a case where the charging error value meets a second condition ([0047]-[0052]).
As per claim 2, Chen discloses the method of adjusting the drive according to claim 1, wherein each pixel unit (Fig. 3, #341, 343, 342, 344) in the pixel group is connected with a same scan line (#361, #362) which is a gate line or a virtual gate line ([0026]-[0028]).
As per claims 3 and 12, Chen discloses the method of adjusting the drive (drive adjusting circuit) according to claim 2 (claim 11), wherein the pixel group comprises N pixel units which are charged by N writing voltage values provided by N data lines, wherein N is a total number of the data lines and is a positive integer greater than or equal to 1 ([0027]-[0030]); and
the obtaining a charging error value of a pixel group comprises (the processing subcircuit is further configured to):
read(ing) N writing voltage values of the N pixel units respectively ([0033]-[0034]);
measure(e)ing voltage values on pixel electrodes of the N pixel units to obtain N charging voltage values ([0034]; [0060]); and

determin(e)ing the charging error value based on the N difference values ([0034]-[0035]).
As per claim 4, Chen discloses the method of adjusting the drive according to claim 2, wherein the N writing voltage values are N data voltage values or N set fixed voltage values ([0028]; [0033]).
As per claims 5 and 16, Chen discloses the method of adjusting the drive according to claim 3 (claim 4), wherein the scan line is connected with gates of drive transistors of the pixel units, the drive transistors are turned on under a control of a turn-on voltage provided by the scan line ([0026]-[0028]); and
the obtaining N charging voltage values comprises reading the N charging voltage values before the drive transistors are turned off ([0026]-[0028]).
As per claims 6 and 17-18, Chen discloses the method of adjusting the drive according to claim 3 (claim 4) (claim 5), wherein the charging error value is an average error value, the average error value is an average of the N difference values, and the average error value is used for representing an average charging error of the N data lines ([0029]; [0034]; [0044]-[0045]).
As per claim 7, Chen discloses the method of adjusting the drive according to claim 6, wherein the determining an adjustment strategy of the drive based on the charging error value comprises:

increasing the source drive voltage, the source drive current or the duty ratio of the clock signal in a case where the average error value is below a second threshold, wherein the first threshold is a positive real number, and the second threshold is a negative real number ([0047]-[0052]).
As per claims 8 and 19-20, Chen discloses the method of adjusting the drive according to claim 3 (claim 4) (claim 5), wherein the charging error value comprises N independent error values, and the N independent error values are the N difference values and are used for representing charging error values of the N data lines respectively ([0029]; [0034]; [0044]-[0045]).
As per claim 9, Chen discloses the method of adjusting the drive according to claim 8, wherein the determining an adjustment strategy of the drive based on the charging error value comprises:
for each data line: reducing a source drive voltage or a source drive current of the data line in a case where the independent error value corresponding to the data line is above the first threshold ([0055]-[0058]); or
increasing the source drive voltage or the source drive current of the data line in a case where the independent error value corresponding to the data line is below the second threshold, wherein the first threshold is a positive real number, and the second threshold is a negative real number ([0047]-[0052]).
As per claim 11, Chen discloses a drive adjusting circuit (Abstract), comprising:

a strategy generation subcircuit, configured to determine an adjustment strategy of the drive based on the charging error value ([0029]-[0030]; [0034]-[0035]; where a strategy generation subcircuit is inherently present); and
a setting subcircuit, configured to adjust a setting of the drive based on the adjustment strategy ([0029]-[0030]; [0034]-[0035]; where a setting subcircuit is inherently present),
wherein the strategy generation subcircuit is further configured to reduce the drive in a case where the charging error value meets a first condition ([0055]-[0058]); and to increase the drive in a case where the charging error value meets a second condition ([0047]-[0052]).
As per claim 13, Chen discloses the drive adjusting circuit according to claim 11, wherein the strategy generation subcircuit is further configured to:
compare the charging error value with a set first threshold and a set second threshold to obtain a comparison result, and generate the adjustment strategy for adjusting the drive based on the comparison result, wherein the first threshold is a positive real number and the second threshold is a negative real number ([0047]-[0052]).
As per claim 14, Chen discloses the drive adjusting circuit according to claim 11, wherein each pixel unit (Fig. 3, #341, 343, 342, 344) in the pixel group is connected with a same scan line (#361, #362), and the scan line is a gate line or a virtual gate line ([0026]-[0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nagamine (US 20130070964).
As per claim 10, Chen discloses the method of adjusting the drive according to claim 3.
However, Chen does not teach the obtaining N difference values by subtracting absolute values of the N writing voltage values from absolute values of the N charging voltage values comprises: obtaining a time interval between two adjacent frames of image data a host inputs to a drive circuit; and
calculating the N difference values within the time interval.
Nagamine teaches obtaining a time interval between two adjacent frames of image data a host inputs to a drive circuit ([0038]-[0040]; where a host and drive circuit are inherently present); and
calculating the N difference values within the time interval ([0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the frame sequence identification disclosed by Nagamine to the method of Chen so as to provide the ability of identifying a still image included in a moving image (Nagamine: [0006]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Baek (US 20040263448).
As per claim 15, Chen discloses a display device (Fig. 3, #340), comprising the drive adjusting circuit according to claim 11, a gate drive circuit (#330) and a source drive circuit (#320; [0026]), wherein the gate drive circuit (#330) is configured to configure a source drive voltage or a source drive current based on the setting of the drive ([0026]-[0028]).
However, Chen does not teach the gate drive circuit is configured to reduce or increase a time taken by an output gate drive signal based on the setting of the drive.
Baek teaches the gate drive circuit (Fig. 2, #24) is configured to reduce or increase a time taken by an output gate drive signal based on the setting of the drive (Fig. 3; [0059]-[0061]; [0066]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate drive circuit of Chen configured according to Baek so that the second gate signal is set to have a larger width (longer duration) than the first gate signal (Baek: [0059]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622